I'm-it
                                       ELECTRONIC RECORD


COA #      10-13-00417-CR                                   OFFENSE:         Aggravated Sexual Assault


STYLE:     John Marcus Leos v. The State of Texas           COUNTY:          McLennan


TRIAL COURT:             54th Dis1trict Court                                                     MOTION
TRIAL COURT #:           2012-13!50-C2                          FOR REHEARING IS:
TRIAL COURTJUDGE:        Hon. Mat tJohnson                      DATE:
DISPOSITION:       AFFIRMED                                     JUDGE:




DATE:        October 16, 2014

JUSTICE:     Scoggins                 PC              S   YES

PUBLISH:                              DNP:      YES


CLK RECORD:        1/2/2014                               SUPPCLKRECORD:
RPT RECORD:        3/10/2014                              SUPPRPTRECORD:
STATE BR:          5/20/2014                              SUPP BR:
APP BR:            4/24/2014                              PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA#                 mt'iv
      A?PELLAklT^ Petition                                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE: ^/fr/^/r                                                       SIGNED:                       PC:

JUDGE:        ffa £to*~><4-±-.                                       PUBLISH:                     DNP:




                   MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                ON

JUDGE:                                                               JUDGE: